



Exhibit 10.3


December 16, 2019






Hamilton E. James
Chairman of the Board
Costco Wholesale Corporation




RE: Executive Employment Agreement


Dear Tony:


As provided for under section 7(b) of the Executive Employment Agreement,
effective January 1, 2017, between Costco Wholesale Corporation and me, this
letter will confirm an extension of the term through and including December 31,
2020, of the agreement as amended. Please countersign below to indicate
acceptance on behalf of the Company.


Very truly yours,




/s/ W. CRAIG JELINEK
W. Craig Jelinek
President and CEO
 
 
 
Costco Wholesale Corporation
By: /s/ HAMILTON JAMES
Hamilton E. James
Chairman of the Board





cc: John Stanton





